DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/14/2021.
No claims have been cancelled.
No claims have been added. 
Claims(s) 1-12 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 12/14/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/104,794, filed on 6/17/2016.  

Drawings
The drawings were received on 11/12/2021.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 2, 3, 6, 7, 8, 10, 11 and 12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 5, 6, 7, 9 of U.S. Patent No. 10,506,035 in view of Bandyopadhyay et al. US 20140004793 (hereinafter “Bandy”).

As to claim 1:
U.S. Patent No.10,506,035 discloses:

U.S. Patent Application 17/525,002
U.S. Patent No.10,506,035
A method for connecting a user equipment to electronic devices, the method comprising:


receiving, for a connection to an electronic device, a first broadcast message transmitted by the electronic device according to a first communication mode, wherein the first broadcast message includes information indicating whether the electronic device supports a connection to the electronic device according to at least one of ... or a second communication mode ...;

determining whether the electronic device supports the connection to the electronic device according to at least one of the first communication mode or the second communication mode based on the information; and


establishing the connection to the electronic device according to the first communication mode or the second communication mode based on a result of the determining.
A method for connecting a user equipment to smart home devices, the method comprising: 
identifying, when a connection request for a smart home device is detected,
 reception of a first broadcast message transmitted by the smart home device according to a first communication mode, wherein the first broadcast message includes information indicating whether the smart home device supports a smart home function according to a second communication mode; 



determining whether the smart home device supports the smart home function according to at least one of the first communication mode or the second communication mode based on the information; and 


establishing a connection to the smart home device according to the second communication mode based on the determining result. (claim 1)



U.S. Patent No. 10,506,035 as described above does not explicitly teach:
of the first communication mode or ... that is different from the first communication made;

However, Bandy further teaches communication capability which includes:
of the first communication mode or ... that is different from the first communication made;
(“Typical WiFi communications use an existing WiFi infrastructure where dedicated WiFi APs, such as 104 in FIG. 1, provide a communications link between two WiFi enabled devices. Alternatively, both Soft AP and WiFi-Direct, although using different technology and protocols, provide the similar capability for a device to host its own AP such that other WiFi enabled devices may communicate directly with it. Soft APs, which may be run on a mobile device, simulate infrastructure WiFi APs, but with reduced capabilities. Typically, Soft APs are used to provide "portable hot-spot" or "tethering" capabilities where, for example, a laptop can gain internet access through a smartphone. Embodiments of the present disclosure, however, may use Soft APs for point to point communications between two mobile devices. A first device starts a Soft AP and sends access credentials to a second device through a secure data transport. The second device may then use those credentials to connect to the first device and exchange data in a point to point manner. WiFi-Direct technology also provides point to point communication, but in this case one device acts as a WiFi-Direct Group Owner (as opposed to hosting a Soft AP) while the other device acts as a WiFi-Direct client in that group. The process of determining the Group Owner may be done through negotiation or autonomously. The resulting WiFi-Direct point to point communications may be similar in many respects to Soft AP. Dialog box prompting steps, however, which may typically be required in traditional WiFi-Direct connection set up, may be avoided in some embodiments of the present disclosure since authentication and security key sharing can be accomplished over an initial NFC connection that is established when the devices tap.”; Bandy; 0032)
(“The selection attempts to increase transfer speed and power consumption efficiency while reducing requirements for user interaction associated with the transfer.”; Bandy; 0033)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication capability of Bandy into U.S. Patent No. 10,506,035. By modifying the communications/processing of U.S. Patent No. 10,506,035 to include the communication capability as taught by the communications/processing of Bandy, the benefits of improved transport (Bandy; Abstract) are achieved.

	As to claim 2:
U.S. Patent No. 10,506,035 as described above does not explicitly teach:
wherein establishing the connection to the electronic device according to the first communication mode comprises: 
performing an authentication with the electronic device; and 
establishing the connection to the electronic device according to the first communication mode.

However, Bandy further teaches an authentication capability which includes:
wherein establishing the connection to the electronic device according to the first communication mode comprises: 
performing an authentication with the electronic device; and 
establishing the connection to the electronic device according to the first communication mode.
(“Typical WiFi communications use an existing WiFi infrastructure where dedicated WiFi APs, such as 104 in FIG. 1, provide a communications link between two WiFi enabled devices. Alternatively, both Soft AP and WiFi-Direct, although using different technology and protocols, provide the similar capability for a device to host its own AP such that other WiFi enabled devices may communicate directly with it. Soft APs, which may be run on a mobile device, simulate infrastructure WiFi APs, but with reduced capabilities. Typically, Soft APs are used to provide "portable hot-spot" or "tethering" capabilities where, for example, a laptop can gain internet access through a smartphone. Embodiments of the present disclosure, however, may use Soft APs for point to point communications between two mobile devices. A first device starts a Soft AP and sends access credentials to a second device through a secure data transport. The second device may then use those credentials to connect to the first device and exchange data in a point to point manner. WiFi-Direct technology also provides point to point communication, but in this case one device acts as a WiFi-Direct Group Owner (as opposed to hosting a Soft AP) while the other device acts as a WiFi-Direct client in that group. The process of determining the Group Owner may be done through negotiation or autonomously. The resulting WiFi-Direct point to point communications may be similar in many respects to Soft AP. Dialog box prompting steps, however, which may typically be required in traditional WiFi-Direct connection set up, may be avoided in some embodiments of the present disclosure since authentication and security key sharing can be accomplished over an initial NFC connection that is established when the devices tap.”; Bandy; 0032)
(“The selection may be based on a determination of the size of the data transfer, the connection status of the devices, available credentials of the devices and the ability of the devices to temporarily disconnect from existing WiFi and/or Soft AP connections”; Bandy; 0015)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the authentication capability of Bandy into U.S. Patent No. 10,506,035. By modifying the communications/processing of U.S. Patent No. 10,506,035 to include the authentication capability as taught by the communications/processing of Bandy, the benefits of improved transport (Bandy; Abstract) are achieved.

As to claim 3:
U.S. Patent No. 10,506,035 discloses:
wherein the first broadcast message includes a beacon frame, and wherein the information indicating that the electronic device supports the connection to the electronic device according to the at least one of the first communication mode or the second communication mode is stored in a protocol flag field.
(“The method of claim 1, wherein the first broadcast message is a beacon frame, and wherein the information indicating support of the smart home function is stored in a Smart Home Protocol (SHP) flag field.”; claim 2)

As to claim 6:
U.S. Patent No. 10,506,035 discloses:
wherein the first communication mode is a soft access point (AP) mode, and the second communication mode is a Wi-Fi peer to peer (P2P} mode.
(“The method of claim 1, wherein the first communication mode is Soft access point (AP) mode, and the second communication mode is Wi-Fi peer to peer (P2P) mode.”; claim 5)

As to claim 7:
U.S. Patent No.10,506,035 discloses:

U.S. Patent Application 17/525,002
U.S. Patent No.10,506,035
A user equipment capable of connecting to electronic devices, comprising: a transceiver configured to communicate with one or more of the electronic devices; and a controller configured to: 



receive, for a connection to an electronic device, a first broadcast message 5 transmitted by the electronic device according to a first communication made, wherein the first broadcast message includes information indicating whether the electronic device supports a connection to the electronic device according to at least one of ... or a second communication mode ...;

determine whether the electronic device supports the connection to the electronic device according to at least one of the first communication mode or the second communication mode based on the information, and

establish the connection to the electronic device according to the first communication mode or the second communication mode based on a result of the determining.
A user equipment capable of connecting to smart home devices, comprising: a transceiver configured to communicate with one or more smart home devices; and a controller configured to: identify, when a connection request for a smart home device is detected, 

reception of a first broadcast message transmitted by the smart home device according to a first communication mode, wherein the first broadcast message includes information indicating whether the smart home device supports a smart home function according to a second communication mode, 



determine whether the smart home device supports the smart home function according to at least one of the first communication mode or the second communication mode based on the information, and 

establishing a connection to the smart home device according to the second communication mode based on the determining result. (claim 6)



U.S. Patent No. 10,506,035 as described above does not explicitly teach:
of the first communication mode or ... that is different from the first communication made;

However, Bandy further teaches communication capability which includes:
of the first communication mode or ... that is different from the first communication made;
(“Typical WiFi communications use an existing WiFi infrastructure where dedicated WiFi APs, such as 104 in FIG. 1, provide a communications link between two WiFi enabled devices. Alternatively, both Soft AP and WiFi-Direct, although using different technology and protocols, provide the similar capability for a device to host its own AP such that other WiFi enabled devices may communicate directly with it. Soft APs, which may be run on a mobile device, simulate infrastructure WiFi APs, but with reduced capabilities. Typically, Soft APs are used to provide "portable hot-spot" or "tethering" capabilities where, for example, a laptop can gain internet access through a smartphone. Embodiments of the present disclosure, however, may use Soft APs for point to point communications between two mobile devices. A first device starts a Soft AP and sends access credentials to a second device through a secure data transport. The second device may then use those credentials to connect to the first device and exchange data in a point to point manner. WiFi-Direct technology also provides point to point communication, but in this case one device acts as a WiFi-Direct Group Owner (as opposed to hosting a Soft AP) while the other device acts as a WiFi-Direct client in that group. The process of determining the Group Owner may be done through negotiation or autonomously. The resulting WiFi-Direct point to point communications may be similar in many respects to Soft AP. Dialog box prompting steps, however, which may typically be required in traditional WiFi-Direct connection set up, may be avoided in some embodiments of the present disclosure since authentication and security key sharing can be accomplished over an initial NFC connection that is established when the devices tap.”; Bandy; 0032)
(“The selection attempts to increase transfer speed and power consumption efficiency while reducing requirements for user interaction associated with the transfer.”; Bandy; 0033)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication capability of Bandy into U.S. Patent No. 10,506,035. By modifying the communications/processing of U.S. Patent No. 10,506,035 to include the communication capability as taught by the communications/processing of Bandy, the benefits of improved transport (Bandy; Abstract) are achieved.

As to claim 8:
U.S. Patent No. 10,506,035 as described above does not explicitly teach:
wherein establishing the connection to the electronic device according to the first communication mode comprises: 
performing an authentication with the electronic device; and 
establishing the connection to the electronic device according to the first communication mode.

However, Bandy further teaches an authentication capability which includes:
wherein establishing the connection to the electronic device according to the first communication mode comprises: 
performing an authentication with the electronic device; and 
establishing the connection to the electronic device according to the first communication mode.
(“Typical WiFi communications use an existing WiFi infrastructure where dedicated WiFi APs, such as 104 in FIG. 1, provide a communications link between two WiFi enabled devices. Alternatively, both Soft AP and WiFi-Direct, although using different technology and protocols, provide the similar capability for a device to host its own AP such that other WiFi enabled devices may communicate directly with it. Soft APs, which may be run on a mobile device, simulate infrastructure WiFi APs, but with reduced capabilities. Typically, Soft APs are used to provide "portable hot-spot" or "tethering" capabilities where, for example, a laptop can gain internet access through a smartphone. Embodiments of the present disclosure, however, may use Soft APs for point to point communications between two mobile devices. A first device starts a Soft AP and sends access credentials to a second device through a secure data transport. The second device may then use those credentials to connect to the first device and exchange data in a point to point manner. WiFi-Direct technology also provides point to point communication, but in this case one device acts as a WiFi-Direct Group Owner (as opposed to hosting a Soft AP) while the other device acts as a WiFi-Direct client in that group. The process of determining the Group Owner may be done through negotiation or autonomously. The resulting WiFi-Direct point to point communications may be similar in many respects to Soft AP. Dialog box prompting steps, however, which may typically be required in traditional WiFi-Direct connection set up, may be avoided in some embodiments of the present disclosure since authentication and security key sharing can be accomplished over an initial NFC connection that is established when the devices tap.”; Bandy; 0032)
(“The selection may be based on a determination of the size of the data transfer, the connection status of the devices, available credentials of the devices and the ability of the devices to temporarily disconnect from existing WiFi and/or Soft AP connections”; Bandy; 0015)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the authentication capability of Bandy into U.S. Patent No. 10,506,035. By modifying the communications/processing of U.S. Patent No. 10,506,035 to include the authentication capability as taught by the communications/processing of Bandy, the benefits of improved transport (Bandy; Abstract) are achieved.

As to claim 10:
U.S. Patent No. 10,506,035 discloses:
wherein the first broadcast message includes a beacon frame, and wherein the information indicating that the electronic device supports the connection to the electronic device according to the at least one of the first communication mode or the second communication mode is stored in a protocol flag field.
(“The user equipment of claim 6, wherein the first broadcast message is a beacon frame, and wherein the information indicating support of the smart home function is stored in a Smart Home Protocol (SHP) flag field.”; claim 7)

As to claim 11:
U.S. Patent No. 10,506,035 discloses:
wherein the first broadcast message includes a beacon frame, and wherein the information indicating that the electronic device supports the connection to the electronic device according to the at least one of the first communication mode or the second communication mode is stored in a protocol flag field.
(“The user equipment of claim 8, wherein the first service protocol type is defined to include at least one value assigned to the one or more smart home devices.”; claim 9)

As to claim 12:
U.S. Patent No. 10,506,035 discloses:
wherein the first communication mode is a soft access point (AP) mode, and the second communication mode is a Wi-Fi peer to peer (P2P} mode.
(“The method of claim 1, wherein the first communication mode is Soft access point (AP) mode, and the second communication mode is Wi-Fi peer to peer (P2P) mode.”; claim 5)


Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4, line 6, notes “the identification information” which has not previously been noted. The Examiner suggests changing to “an identification information”, or something similar.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  claim 9, line 5, notes “the identification information” which has not previously been noted. The Examiner suggests changing to “an identification information”, or something similar.  Appropriate correction is required.


Examiner’s Comments Regarding Subject Matter Eligibility
The potential abstract ideas of “determining whether the electronic device supports the connection to the electronic device according to at least one of the first communication mode or the second communication mode based on the information” as noted in claim 1 and similarly as noted in claim 7 are considered as not capable of being performed in the human mind and also considered as being recited with additional elements which integrate the potential abstract idea into a practical application, therefore the claims are considered as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay et al. US 20140004793 (hereinafter “Bandy”) in view of Kafle et al. US 20150172757.

As to claim 1:
Bandy discloses:
A method for connecting a user equipment to electronic devices, the method comprising:
receiving, for a connection to an electronic device, a first ... message transmitted by the electronic device according to a first communication mode, wherein the first ... message includes information indicating whether the electronic device supports a connection to the electronic device according to at least one of the first communication mode or a second communication mode that is different from the first communication mode;
(“Typical WiFi communications use an existing WiFi infrastructure where dedicated WiFi APs, such as 104 in FIG. 1, provide a communications link between two WiFi enabled devices. Alternatively, both Soft AP and WiFi-Direct, although using different technology and protocols, provide the similar capability for a device to host its own AP such that other WiFi enabled devices may communicate directly with it. Soft APs, which may be run on a mobile device, simulate infrastructure WiFi APs, but with reduced capabilities. Typically, Soft APs are used to provide "portable hot-spot" or "tethering" capabilities where, for example, a laptop can gain internet access through a smartphone. Embodiments of the present disclosure, however, may use Soft APs for point to point communications between two mobile devices. A first device starts a Soft AP and sends access credentials to a second device through a secure data transport. The second device may then use those credentials to connect to the first device and exchange data in a point to point manner. WiFi-Direct technology also provides point to point communication, but in this case one device acts as a WiFi-Direct Group Owner (as opposed to hosting a Soft AP) while the other device acts as a WiFi-Direct client in that group. The process of determining the Group Owner may be done through negotiation or autonomously. The resulting WiFi-Direct point to point communications may be similar in many respects to Soft AP. Dialog box prompting steps, however, which may typically be required in traditional WiFi-Direct connection set up, may be avoided in some embodiments of the present disclosure since authentication and security key sharing can be accomplished over an initial NFC connection that is established when the devices tap.”; Bandy; 0032)
(“The selection attempts to increase transfer speed and power consumption efficiency while reducing requirements for user interaction associated with the transfer.”; Bandy; 0033)
(where
“first device” maps to “electronic device”
“second device”/”user interaction” maps to “user equipment”
“Soft APs are used to provide "portable hot-spot" or "tethering" capabilities where, for example, a laptop can gain internet access through a smartphone. Embodiments of the present disclosure, however, may use Soft APs for point to point communications between two mobile devices. A first device starts a Soft AP and sends access credentials to a second device through a secure data transport. The second device may then use those credentials to connect to the first device and exchange data in a point to point manner.” Maps to “receiving, for a connection to an electronic device, a first ... message transmitted by the electronic device according to a first communication mode, wherein the first ... message includes information indicating whether the electronic device supports a connection to the electronic device according to at least one of the first communication mode or a second communication mode that is different from the first communication mode”, where “sends access credentials” maps to “receiving, for a connection to an electronic device, a first ... message transmitted by the electronic device”, where “sends access credentials” maps to “receiving...a first ...message...transmitted”, “to connect” maps to “for a connection”, “access credentials...use those credentials...in a point to point manner” maps to “first ... message includes information indicating whether the electronic device supports a connection to the electronic device according to at least one of the first communication mode”, where “point to point” maps to “first communication mode”, “Soft APs”/”portable hot-spot”/”tethering” maps to “second communication mode”, “Soft APs”/”portable; hot-spot”/”tethering” and “point-to-point” are different which maps to “different”

determining whether the electronic device supports the connection to the electronic device according to at least one of the first communication mode or the second communication mode based on the information; and
(where
“first device starts a Soft AP and sends access credentials to a second device through a secure data transport. The second device may then use those credentials to connect to the first device and exchange data in a point to point manner” maps to “determining whether the electronic device supports the connection to the electronic device according to at least one of the first communication mode or the second communication mode based on the information”, where “starts Soft AP and sends” maps to “first communication mode”, “point to point manner” maps to “second communication mode”, “use those credentials to connect” maps to “determining whether”, “access credentials”/”use those credentials” maps to “based on the information”
 
establishing the connection to the electronic device according to the first communication mode or the second communication mode based on a result of the determining.
(“The selection may be based on a determination of the size of the data transfer, the connection status of the devices, available credentials of the devices and the ability of the devices to temporarily disconnect from existing WiFi and/or Soft AP connections”; Bandy; 0015)
(where
“Soft AP connections”/” starts a Soft AP and sends” maps to “establishing the connection to the electronic device according to the first communication mode”
“use those credentials to connect to the first device and exchange data in a point to point manner” maps to “establishing the connection...the second communication mode based on a result of the determining”
      	
	Bandy teaches a first communication device which starts a Soft AP and uses the Soft AP connection to send access credentials for establishing a point to point connection to a second communication device, where the second device uses the access credentials to connection to the first communication device via point to point.
      
Bandy as described above does not explicitly teach:
[first] broadcast [message]

However, Kafle et al. further teaches an announcement/advertisement to sink devices capability which includes:
[first] broadcast [message]
(“In Step 1, a peer-to-peer connection may be established between a source device 500 (e.g., the source device 300 of FIG. 3) and a group of sink devices 510A-510D (e.g., any of the N sink devices 310-310N). The peer-to-peer connection may also be referred to as a group session. To initiate the connection, a user may launch, from the source device 500, a Wi-Fi Display (WFD) application for handling multimedia streaming to a group of sink devices, which may cause the source device 500 to announce (e.g., advertise) its service and group session capabilities to the sink devices 510A-510D. This period of announcement may also be referred to as a P2P device discovery phase. When Multicast data delivery is supported or required by the MAC layer for multicast traffic (e.g., 802.11 Directed Multicast Service (DMS) or Group-cast with Retries (GCR)), the source device 500 may have already advertised its intent to be a group owner. In one embodiment, the source device 500 and the sink devices 510A-510D may use the L3 IGMP protocol (Internet Group Management Protocol-RFC 3376) for establishing the group membership.”; Kafle et al.; 0051)
(where
“peer-to-peer connection...source device 500 to announce (e.g., advertise) its service and group session capabilities to the sink devices 510A-510D...advertised its intent to be a group owner” maps to “[first] broadcast [message]”, where “announce (advertise)...to the sink devices” maps to “broadcast”
      
	Kafle et al. teaches establishment of peer-to-peer between a source device and a plurality of sink devices via announcement/advertisement.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the announcement/advertisement to sink devices capability of Kafle et al. into Bandy. By modifying the communications/processing of Bandy to include the announcement/advertisement to sink devices capability as taught by the communications/processing of Kafle et al., the benefits of improved transport (Bandy; Abstract) with improved efficiency (Kaffle et al.; 0059) are achieved.

As to claim 2:
Bandy discloses:
	wherein establishing the connection to the electronic device according to the first communication mode comprises: 
performing an authentication with the electronic device; and 
establishing the connection to the electronic device according to the first communication mode.
(“Typical WiFi communications use an existing WiFi infrastructure where dedicated WiFi APs, such as 104 in FIG. 1, provide a communications link between two WiFi enabled devices. Alternatively, both Soft AP and WiFi-Direct, although using different technology and protocols, provide the similar capability for a device to host its own AP such that other WiFi enabled devices may communicate directly with it. Soft APs, which may be run on a mobile device, simulate infrastructure WiFi APs, but with reduced capabilities. Typically, Soft APs are used to provide "portable hot-spot" or "tethering" capabilities where, for example, a laptop can gain internet access through a smartphone. Embodiments of the present disclosure, however, may use Soft APs for point to point communications between two mobile devices. A first device starts a Soft AP and sends access credentials to a second device through a secure data transport. The second device may then use those credentials to connect to the first device and exchange data in a point to point manner. WiFi-Direct technology also provides point to point communication, but in this case one device acts as a WiFi-Direct Group Owner (as opposed to hosting a Soft AP) while the other device acts as a WiFi-Direct client in that group. The process of determining the Group Owner may be done through negotiation or autonomously. The resulting WiFi-Direct point to point communications may be similar in many respects to Soft AP. Dialog box prompting steps, however, which may typically be required in traditional WiFi-Direct connection set up, may be avoided in some embodiments of the present disclosure since authentication and security key sharing can be accomplished over an initial NFC connection that is established when the devices tap.”; Bandy; 0032)
(“The selection may be based on a determination of the size of the data transfer, the connection status of the devices, available credentials of the devices and the ability of the devices to temporarily disconnect from existing WiFi and/or Soft AP connections”; Bandy; 0015)

As to claim 6:
Bandy discloses:
wherein the first communication mode is a soft access point (AP) mode, and the second communication mode is a Wi-Fi peer to peer (P2P} mode.
 (“Typical WiFi communications use an existing WiFi infrastructure where dedicated WiFi APs, such as 104 in FIG. 1, provide a communications link between two WiFi enabled devices. Alternatively, both Soft AP and WiFi-Direct, although using different technology and protocols, provide the similar capability for a device to host its own AP such that other WiFi enabled devices may communicate directly with it. Soft APs, which may be run on a mobile device, simulate infrastructure WiFi APs, but with reduced capabilities. Typically, Soft APs are used to provide "portable hot-spot" or "tethering" capabilities where, for example, a laptop can gain internet access through a smartphone. Embodiments of the present disclosure, however, may use Soft APs for point to point communications between two mobile devices. A first device starts a Soft AP and sends access credentials to a second device through a secure data transport. The second device may then use those credentials to connect to the first device and exchange data in a point to point manner. WiFi-Direct technology also provides point to point communication, but in this case one device acts as a WiFi-Direct Group Owner (as opposed to hosting a Soft AP) while the other device acts as a WiFi-Direct client in that group. The process of determining the Group Owner may be done through negotiation or autonomously. The resulting WiFi-Direct point to point communications may be similar in many respects to Soft AP. Dialog box prompting steps, however, which may typically be required in traditional WiFi-Direct connection set up, may be avoided in some embodiments of the present disclosure since authentication and security key sharing can be accomplished over an initial NFC connection that is established when the devices tap.”; Bandy; 0032)

As to claim 7:
Bandy discloses:
A user equipment capable of connecting to electronic devices, comprising: a transceiver configured to communicate with one or more of the electronic devices; and a controller configured to: 
receive, for a connection to an electronic device, a first ... message  transmitted by the electronic device according to a first communication made, wherein the first ... message includes information indicating whether the electronic device supports a connection to the electronic device according to at least one of the first communication mode or a second communication mode that is different from the first communication mode;
 (“Typical WiFi communications use an existing WiFi infrastructure where dedicated WiFi APs, such as 104 in FIG. 1, provide a communications link between two WiFi enabled devices. Alternatively, both Soft AP and WiFi-Direct, although using different technology and protocols, provide the similar capability for a device to host its own AP such that other WiFi enabled devices may communicate directly with it. Soft APs, which may be run on a mobile device, simulate infrastructure WiFi APs, but with reduced capabilities. Typically, Soft APs are used to provide "portable hot-spot" or "tethering" capabilities where, for example, a laptop can gain internet access through a smartphone. Embodiments of the present disclosure, however, may use Soft APs for point to point communications between two mobile devices. A first device starts a Soft AP and sends access credentials to a second device through a secure data transport. The second device may then use those credentials to connect to the first device and exchange data in a point to point manner. WiFi-Direct technology also provides point to point communication, but in this case one device acts as a WiFi-Direct Group Owner (as opposed to hosting a Soft AP) while the other device acts as a WiFi-Direct client in that group. The process of determining the Group Owner may be done through negotiation or autonomously. The resulting WiFi-Direct point to point communications may be similar in many respects to Soft AP. Dialog box prompting steps, however, which may typically be required in traditional WiFi-Direct connection set up, may be avoided in some embodiments of the present disclosure since authentication and security key sharing can be accomplished over an initial NFC connection that is established when the devices tap.”; Bandy; 0032)
(“The selection attempts to increase transfer speed and power consumption efficiency while reducing requirements for user interaction associated with the transfer.”; Bandy; 0033)
(where
See FIG. 8 for “controller” and “transceiver”
“first device” maps to “electronic device”
“second device”/”user interaction” maps to “user equipment”
“Soft APs are used to provide "portable hot-spot" or "tethering" capabilities where, for example, a laptop can gain internet access through a smartphone. Embodiments of the present disclosure, however, may use Soft APs for point to point communications between two mobile devices. A first device starts a Soft AP and sends access credentials to a second device through a secure data transport. The second device may then use those credentials to connect to the first device and exchange data in a point to point manner.” Maps to “receiving, for a connection to an electronic device, a first ... message transmitted by the electronic device according to a first communication mode, wherein the first ... message includes information indicating whether the electronic device supports a connection to the electronic device according to at least one of the first communication mode or a second communication mode that is different from the first communication mode”, where “sends access credentials” maps to “receiving, for a connection to an electronic device, a first ... message transmitted by the electronic device”, where “sends access credentials” maps to “receiving...a first ...message...transmitted”, “to connect” maps to “for a connection”, “access credentials...use those credentials...in a point to point manner” maps to “first ... message includes information indicating whether the electronic device supports a connection to the electronic device according to at least one of the first communication mode”, where “point to point” maps to “first communication mode”, “Soft APs”/”portable hot-spot”/”tethering” maps to “second communication mode”, “Soft APs”/”portable; hot-spot”/”tethering” and “point-to-point” are different which maps to “different”

determine whether the electronic device supports the connection to the electronic device according to at least one of the first communication mode or the second communication mode based on the information; and
(where
“first device starts a Soft AP and sends access credentials to a second device through a secure data transport. The second device may then use those credentials to connect to the first device and exchange data in a point to point manner” maps to “determining whether the electronic device supports the connection to the electronic device according to at least one of the first communication mode or the second communication mode based on the information”, where “starts Soft AP and sends” maps to “first communication mode”, “point to point manner” maps to “second communication mode”, “use those credentials to connect” maps to “determining whether”, “access credentials”/”use those credentials” maps to “based on the information”
 
establish the connection to the electronic device according to the first communication mode or the second communication mode based on a result of the determining.
(“The selection may be based on a determination of the size of the data transfer, the connection status of the devices, available credentials of the devices and the ability of the devices to temporarily disconnect from existing WiFi and/or Soft AP connections”; Bandy; 0015)
(where
“Soft AP connections”/” starts a Soft AP and sends” maps to “establishing the connection to the electronic device according to the first communication mode”
“use those credentials to connect to the first device and exchange data in a point to point manner” maps to “establishing the connection...the second communication mode based on a result of the determining”
      	
	Bandy teaches a first communication device which starts a Soft AP and uses the Soft AP connection to send access credentials for establishing a point to point connection to a second communication device, where the second device uses the access credentials to connection to the first communication device via point to point.
      
Bandy as described above does not explicitly teach:
[first] broadcast [message]

However, Kafle et al. further teaches an announcement/advertisement to sink devices capability which includes:
[first] broadcast [message]
(“In Step 1, a peer-to-peer connection may be established between a source device 500 (e.g., the source device 300 of FIG. 3) and a group of sink devices 510A-510D (e.g., any of the N sink devices 310-310N). The peer-to-peer connection may also be referred to as a group session. To initiate the connection, a user may launch, from the source device 500, a Wi-Fi Display (WFD) application for handling multimedia streaming to a group of sink devices, which may cause the source device 500 to announce (e.g., advertise) its service and group session capabilities to the sink devices 510A-510D. This period of announcement may also be referred to as a P2P device discovery phase. When Multicast data delivery is supported or required by the MAC layer for multicast traffic (e.g., 802.11 Directed Multicast Service (DMS) or Group-cast with Retries (GCR)), the source device 500 may have already advertised its intent to be a group owner. In one embodiment, the source device 500 and the sink devices 510A-510D may use the L3 IGMP protocol (Internet Group Management Protocol-RFC 3376) for establishing the group membership.”; Kafle et al.; 0051)
(where
“peer-to-peer connection...source device 500 to announce (e.g., advertise) its service and group session capabilities to the sink devices 510A-510D...advertised its intent to be a group owner” maps to “[first] broadcast [message]”, where “announce (advertise)...to the sink devices” maps to “broadcast”
      
	Kafle et al. teaches establishment of peer-to-peer between a source device and a plurality of sink devices via announcement/advertisement.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the announcement/advertisement to sink devices capability of Kafle et al. into Bandy. By modifying the communications/processing of Bandy to include the announcement/advertisement to sink devices capability as taught by the communications/processing of Kafle et al., the benefits of improved transport (Bandy; Abstract) with improved efficiency (Kaffle et al.; 0059) are achieved.

As to claim 8:
Bandy discloses:
	wherein establishing the connection to the electronic device according to the first communication mode comprises: 
performing an authentication with the electronic device; and 
establishing the connection to the electronic device according to the first communication mode.
(“Typical WiFi communications use an existing WiFi infrastructure where dedicated WiFi APs, such as 104 in FIG. 1, provide a communications link between two WiFi enabled devices. Alternatively, both Soft AP and WiFi-Direct, although using different technology and protocols, provide the similar capability for a device to host its own AP such that other WiFi enabled devices may communicate directly with it. Soft APs, which may be run on a mobile device, simulate infrastructure WiFi APs, but with reduced capabilities. Typically, Soft APs are used to provide "portable hot-spot" or "tethering" capabilities where, for example, a laptop can gain internet access through a smartphone. Embodiments of the present disclosure, however, may use Soft APs for point to point communications between two mobile devices. A first device starts a Soft AP and sends access credentials to a second device through a secure data transport. The second device may then use those credentials to connect to the first device and exchange data in a point to point manner. WiFi-Direct technology also provides point to point communication, but in this case one device acts as a WiFi-Direct Group Owner (as opposed to hosting a Soft AP) while the other device acts as a WiFi-Direct client in that group. The process of determining the Group Owner may be done through negotiation or autonomously. The resulting WiFi-Direct point to point communications may be similar in many respects to Soft AP. Dialog box prompting steps, however, which may typically be required in traditional WiFi-Direct connection set up, may be avoided in some embodiments of the present disclosure since authentication and security key sharing can be accomplished over an initial NFC connection that is established when the devices tap.”; Bandy; 0032)
(“The selection may be based on a determination of the size of the data transfer, the connection status of the devices, available credentials of the devices and the ability of the devices to temporarily disconnect from existing WiFi and/or Soft AP connections”; Bandy; 0015)

As to claim 12:
Bandy discloses:
wherein the first communication mode is a soft access point (AP) mode, and the second communication mode is a Wi-Fi peer to peer (P2P} mode.
 (“Typical WiFi communications use an existing WiFi infrastructure where dedicated WiFi APs, such as 104 in FIG. 1, provide a communications link between two WiFi enabled devices. Alternatively, both Soft AP and WiFi-Direct, although using different technology and protocols, provide the similar capability for a device to host its own AP such that other WiFi enabled devices may communicate directly with it. Soft APs, which may be run on a mobile device, simulate infrastructure WiFi APs, but with reduced capabilities. Typically, Soft APs are used to provide "portable hot-spot" or "tethering" capabilities where, for example, a laptop can gain internet access through a smartphone. Embodiments of the present disclosure, however, may use Soft APs for point to point communications between two mobile devices. A first device starts a Soft AP and sends access credentials to a second device through a secure data transport. The second device may then use those credentials to connect to the first device and exchange data in a point to point manner. WiFi-Direct technology also provides point to point communication, but in this case one device acts as a WiFi-Direct Group Owner (as opposed to hosting a Soft AP) while the other device acts as a WiFi-Direct client in that group. The process of determining the Group Owner may be done through negotiation or autonomously. The resulting WiFi-Direct point to point communications may be similar in many respects to Soft AP. Dialog box prompting steps, however, which may typically be required in traditional WiFi-Direct connection set up, may be avoided in some embodiments of the present disclosure since authentication and security key sharing can be accomplished over an initial NFC connection that is established when the devices tap.”; Bandy; 0032)

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay et al. US 20140004793 (hereinafter “Bandy”) in view of Kafle et al. US 20150172757 and in further view of Vedantham et al. US 20110225305.

As to claim 3:
Bandy as described above does not explicitly teach:
wherein the first broadcast message includes a beacon frame, and wherein the information indicating that the electronic device supports the connection to the electronic device according to the at least one of the first communication mode or the second communication mode is stored in a protocol flag field.

However, Kafle et al. further teaches a beacon frame capability which includes:
wherein the first broadcast message includes a beacon frame, ....
(“During the discovery period, the devices may exchange one or more MAC frames such as a probe request, probe response, or a beacon frame (not shown).”; Kafle et al.; 0054)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beacon frame capability of Kafle et al. into Bandy. By modifying the communications/processing of Bandy to include the beacon frame capability as taught by the communications/processing of Kafle et al., the benefits of improved transport (Bandy; Abstract) with improved efficiency (Kaffle et al.; 0059) are achieved.

However, Vedantham et al. further teaches a group owner intent value/configuration timeout capability which includes:
wherein the information indicating that the electronic device supports the connection to the electronic device according to the at least one of the first communication mode or the second communication mode is stored in a protocol flag field.
(“In block 302, wireless device 102 initiates a group owner negotiation request with second wireless device 122 to determine which peer to peer device will be the group owner in a peer to peer group, and thus act as a Soft Access Point. During this step, the wireless device 102 may communicate information such as its peer to peer capability, peer to peer device information, its group owner intent value, configuration timeout, the intended peer to peer interface address, channel list, and channel attributes to wireless device 122.”; Vedantham et al.; 0037)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group owner intent value/configuration timeout capability of Vedantham et al. into Bandy. By modifying the communications/processing of Bandy to include the group owner intent value/configuration timeout capability as taught by the communications/processing of Vedantham et al., the benefits of improved efficiency (Vedantham et al.; 0014) are achieved.

As to claim 10:
Bandy as described above does not explicitly teach:
wherein the first broadcast message includes a beacon frame, and wherein the information indicating that the electronic device supports the connection to the electronic device according to the at least one of the first communication mode or the second communication mode is stored in a protocol flag field.

However, Kafle et al. further teaches a beacon frame capability which includes:
wherein the first broadcast message includes a beacon frame, ....
(“During the discovery period, the devices may exchange one or more MAC frames such as a probe request, probe response, or a beacon frame (not shown).”; Kafle et al.; 0054)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beacon frame capability of Kafle et al. into Bandy. By modifying the communications/processing of Bandy to include the beacon frame capability as taught by the communications/processing of Kafle et al., the benefits of improved transport (Bandy; Abstract) with improved efficiency (Kaffle et al.; 0059) are achieved.

However, Vedantham et al. further teaches a group owner intent value/configuration timeout capability which includes:
wherein the information indicating that the electronic device supports the connection to the electronic device according to the at least one of the first communication mode or the second communication mode is stored in a protocol flag field.
(“In block 302, wireless device 102 initiates a group owner negotiation request with second wireless device 122 to determine which peer to peer device will be the group owner in a peer to peer group, and thus act as a Soft Access Point. During this step, the wireless device 102 may communicate information such as its peer to peer capability, peer to peer device information, its group owner intent value, configuration timeout, the intended peer to peer interface address, channel list, and channel attributes to wireless device 122.”; Vedantham et al.; 0037)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group owner intent value/configuration timeout capability of Vedantham et al. into Bandy. By modifying the communications/processing of Bandy to include the group owner intent value/configuration timeout capability as taught by the communications/processing of Vedantham et al., the benefits of improved efficiency (Vedantham et al.; 0014) are achieved.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay et al. US 20140004793 (hereinafter “Bandy”) in view of Kafle et al. US 20150172757 and in further view of Vedantham et al. US 20110225305 and IIsar et al. US 20150023183.

As to claim 11:
Bandy as described above does not explicitly teach:
wherein the first service protocol type is defined to include at least one value assigned to one or more electronic devices.

However, IIsar et al. further teaches a SSID capability which includes:
wherein the first service protocol type is defined to include at least one value assigned to one or more electronic devices.
(“An onboarder device may then obtain information associated with the SoftAP that corresponds to the onboardee device (e.g., from a QR code scanned using a camera on the onboarder device, from a user of the onboarder device, etc.). In response to suitably obtaining the SoftAP information corresponding to the onboardee device (e.g., an SSID and passphrase), the onboarder device may then connect to the SoftAP corresponding to the onboardee device and the onboardee device may in turn connect to the core P2P daemon running on the onboarder device.”; IIsar et al.; 0009)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SSID capability of IIsar et al. into Bandy. By modifying the communications/processing of Bandy to include the SSID capability as taught by the communications/processing of IIsar et al., the benefits of improved connecting (IIsar et al.; 0006) are achieved.

Allowable Subject Matter
Claim(s) 4, 5, 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20140269473 – teaches transmitting a beacon with a second set of TBTTs (see para. 0025).
US 20080101278 – teaches establishing data communication based on IP connection information received on a first communication connection (see FIG. 5).
US 20140323048 – teaches establishing communication link of second radio communication mode through a user interface (see FIG. 8).
US 20140068023 – teaches using a sequence number in a next multicast/broadcast frame (see para. 0043).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464